                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

DEBRICO MONTREAL WILLIAMS                                                            PLAINTIFF

v.                             Case No. 4:18-cv-00293-KGB-JTK

FAULKNER COUNTY
DETENTION CENTER, et al.                                                          DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney (Dkt. No. 8). No objections have been filed, and the

time to file objections has passed. After careful consideration, the Court concludes that the

Proposed Findings and Recommendations should be, and hereby are, approved and adopted in

their entirety as this Court’s findings in all respects (Id.). The Court therefore dismisses without

prejudice plaintiff Debrico Montreal Williams’ complaint for failure to state a claim upon which

relief may be granted (Dkt. No. 2). The Court finds that this dismissal shall count as a “strike”

pursuant to 28 U.S.C. § 1915(g). The Court also certifies, pursuant to 28 U.S.C. § 1915(a)(3), that

an in forma pauperis appeal from this Order would not be in good faith.

       It is so ordered this 9th day of October, 2018.

                                                     __________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
